   Case 1:20-cv-00138-MHT-SMD Document 18 Filed 05/21/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


JAQUEZ DASHAWN CORBITT,            )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           1:20cv138-MHT
                                   )                (WO)
CPL. C. OVERSTREET (862),          )
et al.,                            )
                                   )
     Defendants.                   )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States        Magistrate        Judge's

recommendation (doc. no. 16) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to comply with a court order and to prosecute

this action.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil    docket     as   a   final     judgment
   Case 1:20-cv-00138-MHT-SMD Document 18 Filed 05/21/20 Page 2 of 2



pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 21st day of May, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
